      Case 2:18-cv-00185-JAM-AC Document 40 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE RAMIREZ-SALGADO,                              No. 2:18-cv-0185 JAM AC P
12                       Plaintiff,
13          v.                                          ORDER
14   J. LEWIS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. Dr. W. David

20   Smiley, the sole remaining defendant in this action, has served an answer, and the matter is in the

21   discovery phase of the proceedings. (See ECF Nos. 37, 38).

22          On September 18, 2020, plaintiff filed a letter with the court indicating that because he:

23   (1) is legally blind; (2) is unable to find anyone to assist him with this action, and (3) has been

24   denied the appointment of counsel, he is “no[] longer able to respond to the court and continue

25   with this case.” (See ECF No. 39) (brackets added). The letter is signed by plaintiff as well as by

26   another inmate who states that he wrote the letter on plaintiff’s behalf. (See id.). Since its filing,

27   no other activity has occurred on the docket.

28   ////
                                                       1
     Case 2:18-cv-00185-JAM-AC Document 40 Filed 12/08/20 Page 2 of 2


 1           The court construes plaintiff’s letter as a request to voluntarily dismiss this action pursuant
 2   to Federal Rule of Civil Procedure 41(a)(2). Given that neither counterclaims to the complaint
 3   nor objections to its dismissal have been filed by defendant Smiley in this action, the court shall
 4   grant plaintiff’s request.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. Plaintiff’s request to dismiss this action (ECF No. 39) is GRANTED, and
 7           2. This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(a)(2).
 8   DATED: December 7, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
